—Appeal by defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered May 24, 1990, convicting him of assault *807in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, in failing to raise his objection to the adequacy of the plea allocution or failing to move to vacate his plea prior to the imposition of sentence, has waived his right to object to the adequacy of his plea on appeal (see, People v Pellegrino, 60 NY2d 636; People v Thomas, 133 AD2d 867). We decline to reach this issue in the exercise of our interest of justice jurisdiction. Balletta, J. P., Eiber, O’Brien and Pizzuto, JJ., concur.